 DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. H. Bass & Co. and Greg Gerritt. Case -CA-17315September 22, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 20, 1981, Administrative Law JudgeIrwin Kaplan issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, G. H. Bass &Co., Wilton, Maine, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findings.2 In the absence of exceptions, Member Fanning adopts, proforma, theAdministrative Law Judge's conclusion that Respondent's no-distributionrule is not overly broad on its face. See his partial dissent in Stoddard-Quick Manufacturing Co., 138 NLRB 615 (1962).DECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge: This casewas heard in Waterville, Maine, on November 13, 1980.The underlying charges were filed by Greg Gerritt, anindividual, on March 26, 1980, amended thereto on April22, 1980, against G. H. Bass & Co. (herein Bass or Re-spondent), and alleged that Respondent engaged in cer-tain acts and conduct in violation of Section 8(a)(1) and(3) of the National Labor Relations Act, as amended(herein the Act). The aforenoted charges and amendmentthereto gave rise to a complaint and notice of hearingwhich issued on May 9, 1980.258 NLRB No. 36In essence it is alleged that on or about January 1,1980, Respondent initiated and then maintained an overlybroad no-distribution rule which prohibited the"[distribution of literature, pamphlets or printed orgraphic material of any description by any employee inwork areas at any time," and Respondent thereby violat-ed Section 8(a)(1) of the Act. Further, it is alleged thatRespondent independently violated Section 8(a)(1) of theAct by not permitting Gerritt to post union literature onits bulletin boards on March 18 and 19, 1980. Still fur-ther, it is alleged that Respondent by issuing writtenwarnings to Gerritt on March 19, and April 2, 1980, andan oral warning on March 25, 1980, in furtherance of itsdistribution and posting policies, violated Section 8(a)(3)of the Act.Respondent filed an answer conceding, inter alia, juris-dictional facts but denying all allegations that it commit-ted any unfair labor practices.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after careful consid-eration of the briefs, I made the following:FINDINGS OF FACT1. JURISDICTIONRespondent, a Delaware corporation, with its principaloffice and place of business located in Wilton, Maine, hasbeen engaged in the manufacture, sale, and distributionof footwear. Respondent, in connection with the afore-noted business operations, annually derives revenue inexcess of $50,000 directly from points outside the Stateof Maine. Respondent admits, and I find, that it is now,and has been at all times material herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.Respondent admitted at the hearing, and I find, thatBass Shoe Workers Association (herein the Union) is,and has been at all times material herein, a labor organi-zation within the meaning of Section 2(5) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESA. The SettingRespondent, a division of Chesebrough-Ponds, Inc., isengaged in the manufacture of shoes. The division iscomprised of five plants, one of which is located inBerlin, New Hampshire, and the others are located in theState of Maine. The plant involved herein is located inWilton, Maine, and is Respondent's largest facility. Re-spondent employs approximately 1,000 production andmaintenance employees including drivers at its Wiltonplant.On or about March 12, 1980,1 Greg Gerritt, theCharging Party herein and an employee at Respondent'sWilton facility, initiated an organizational drive on behalfof the Bass Shoe Workers Association to obtain sufficientemployee signatures at that location for the NationalLabor Relations Board to conduct a representation elec-tion. On March 17, in response to the Union's organiza-I All dates herein refer to 1980 unless otherwise indicated.140 G. H. BASS & CO.tional efforts, Charles Morgan, then president of Bass,issued and distributed a letter at work (G.C. Exh. 6) toall employees wherein he stated, inter alia, "I think aUnion would be bad for Bass." The lead paragraph inthe letter reads as follows:Have you ever noticed that whenever somethinggood comes along, invariably someone wants totake advantage of it, usually someone who doesn'twant to make an honest contribution, but insteadwants to use it to pursue some crusade of his own. Ibelieve we have one or more persons in the compa-ny now who are doing just that by asking you tosign something that will enable them to request theNLRB to call an election. We have something goodgoing for all of us here at Bass. Let's not allowsomeone to bring in a union that could disrupt ourcompany and possibly jeopardize its ability to con-tinue providing a good living for us, something thatwe have all worked together so hard to achieve.On March 18, Gerritt asked William Daly, personneldirector for the Bass Division for permission to post onthe bulletin boards2a response to Morgan's letter of theprevious day. Gerritt told Daly, inter alia, that he foundMorgan's letter "very threatening" and challengedMorgan to a debate. Further, Gerritt took issue with Re-spondent's practice of allegedly cutting prices anytime itwanted and Gerritt wanted to bring this to the attentionof all the employees.3Gerritt's written response madereference to Morgan's letter of March 18 and went on tonote certain union objectives and advantages for employ-ees at Bass to unionize. Daly offered to set up a meetingwith Morgan for Gerritt to express his access to non-work areas at the complex to pass around his letter.However, Daly concluded that the contents in the letterwere "controversial" and denied Gerritt permission touse the bulletin board for its posting.4Gerritt told Dalythat he would post his letter (response) and then leftDaly's office.The next morning, March 19, before Gerritt wasscheduled to commence work, he posted copies of hisletter (G.C. Exh. 5) on the various bulletin boardsthroughout the complex, but as each one was posted itwas then removed by Gordon Norton, head of plant se-curity, who followed Gerritt around the factory. Thatafternoon Gerritt, a warehouse employee, received awritten reprimand and warning from Phil Smiley, thewarehouse supervisor, because of Gerritt's posting effortsearlier that day. (G.C. Exh. 3.) The reasons for the repri-mand and warning in pertinent part are stated thereon asfollows:2 Respondent throughout its warehouse-factory complex in Wiltonmaintains approximately 15 to 20 bulletin boards which are generally lo-cated near timeclocks. In January 1980 Respondent published and distrib-uted an employee handbook largely authored by Daly which, inter alia,sets forth certain discipline for infractions such as "plosting or removingnotices from bulletin boards ...without authorization."3 Many of Respondent's production employees are compensated on apiece rate basis.I Daly admitted that he did not ask to look at the letter and did notsee it but concluded that the subject was "controversial" and not appro-priate for posting on the basis of what Gerritt expressed orally.REMARKS: Posting information of a controversialnature on all plant bulletin boards after being deniedpermission to do so and after being specifically di-rected not to do so. You were warned on Tuesday,March 18, 1980, by W. Daly that posting such in-formation on the bulletin boards would not be per-mitted .... Further violations will lead to moresevere disciplinary action up to and including dis-charge.Gerritt had printed a large number of copies of thesame letter which gave rise to the aforenoted reprimandand on March 24 at lunchtime between 11:30 and noon,he and coemployee Kathy Berube handed out from 300to 400 copies to employees in Respondent's three cafete-rias as well as throughout the plant.5The following day,March 25, Gerritt received an oral warning from his su-pervisor, Phil Smiley. Gerritt testified without contra-vention that Smiley told him that he had been informedthat he, Gerritt, had broken Respondent's policy regard-ing the distribution of literature.6Gerritt in turn toldSmiley that he believed that he could lawfully distributethe material as he had and requested to discuss thematter further with Daly. Within a few hours Gerrittand Daly met, the latter confirming what Smiley toldGerritt earlier, that he was not allowed to "distributematerials" in the work areas, because it could presentproduction problems, and a litter problem as well." Ac-cording to Gerritt, the distribution of material at lunch-time did not impact on production because all employeeswere off the clock and he denied that the distributed ma-terial created a litter problem noting, inter alia, the nu-merous litter baskets maintained by Respondent and indi-vidual employees. Gerritt told Daly that Respondent wasviolating the law by so limiting him and that he wouldcontinue to distribute the material in the manner he hadearlier.Gerritt next distributed prounion material on March31.7On that occasion, Gerritt once again handed outsome 300 to 400 copies of the prounion material (G.C.Exh. 7) at lunchtime in the cafeteria as well as the dis-puted work areas. On April 2, Gerritt received a writtenreprimand with a concomitant warning for the March 31distribution (G.C. Exh. 4). While on that occasion Dalyreiterated that Gerritt could not distribute materials inthe disputed work areas, he granted permission pursuantb The Company sounds a buzzer at 11:30 a.m. thereby signifying thebeginning of the lunch break and all machines shut down and employeesgo off the clock until the buzzer sounds again at noon. As noted previ-ously there are approximately 1.000 employees exclusive of office cleri-cals employed at the Wilton facility. According to Gerritt, the Compa-ny's three cafeterias collectively cannot serve more than 200 employeesduring the lunch break. Daly asserted that the cafeterias could serve "be-tween 250 and 275 lemployees]." In any event Daly conceded that theCompany does not have adequate facilities to permit all employees tohave lunch in the cafeterias. Many of the employees therefore have lunchat their work stations while the machines are shut down. As such. theGeneral Counsel contends that these work stations are converted intononworking areas during the lunch break.' The rule as stated in the "Employee Handbook" prohibits the"[dlistribution of literature, pamphlets. or printed or graphic material ofany description by an) employee in work areas at any time" (G.C Exh.2, p. 31.)7 The initial charges were filed on March 26.141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Gerritt's request, for the latter to circulate a petitionto collect signatures for a representation election in thesesame disputed work areas.8Gerritt has not since been in-volved in the distribution of materials at the Wiltonplant.B. Discussion and Conclusions1. Posting allegationsIt is undisputed that Daly refused to permit Gerritt topost copies of a prounion letter critical of Respondent onRespondent's bulletin boards on the stated basis that thecontents were "controversial." It is also undisputed thatGerritt posted copies of the disputed letter over Daly'sobjections which copies were promptly removed by Re-spondent and for which behavior Gerritt received a writ-ten reprimand with a warning that for further violationsof Respondent's posting policy he faced "more severedisciplinary action up to and including discharge." TheGeneral Counsel contends that Respondent by denyingGerritt access to the bulletin boards thereby violatedSection 8(a)(1) and by thereafter issuing a reprimand andwarning it thereby violated Section 8(a)(3) of the Act.The Board in Container Corporation of America, 244NLRB 318 (1979), reaffirmed certain long held principleswhich govern the case at hand. It stated as follows:It is well established that there is no statutory rightof employees or a union to use an employers bulle-tin board. However, it is also well established thatwhen an employer permits, by formal rule or other-wise, employees and a union to post personal andofficial union notices on its bulletin boards, the em-ployees' and union's right to use the bulletin boardreceives the protection of the Act to the extent thatthe employer may not remove notices, or discrimi-nate against an employee who posts notices, whichmeet the employer's rule or standard but which theemployer finds distasteful.Applying the foregoing principles to the instant casean examination of Respondent's permissiveness to em-ployees vis-a-vis access to its bulletin boards is now inorder.The record is unclear as to whether Respondent hadany policy regarding posting prior to January 1, 1980.Thus, Personnel Director Daly did not know whetherthere was any policy prior thereto and could not state ifemployees were then required to ask for permissionbefore posting. In any event the policy as expressed inthe new employee handbook which issued in January1980 prohibited "[p]osting or removing notices from bul-letin boards or writing on any part of Company propertywithout authorization." (Emphasis supplied.) The recorddiscloses, however, that the posting rule has not been ad-hered to nor has Respondent required employees to re-quest permission. As testified by Daly:[E]mployees post it and we have not required them,although we do say in the Handbook, we do not re-It is not alleged nor does the record disclose that Respondent violat-ed the Act with regard to its no-solicitation rule.quire them to come in and seek permission to dothat. Its just something that we have never con-trolled all that closely.The record reveals that employees have posted withimpunity, inter alia, commercial opportunities and mat-ters dealing with religious and political events. Thus,Gerritt credibly testified that he observed on the bulletinboards "material on church suppers, on Christmas fairs,on selling stores and automobiles, for babysitting, forbutchering deer, and all sorts of things like that." Ger-ritt's testimony was largely corroborated by Berube whoalso testified that she saw posted political announce-ments; i.e., a donation dinner in support of a politicalcandidate. Moreover, Berube credibly testified that sheposted without authorization anti-nuclear power litera-ture and more recently notices of an outing in support of"Solar Living Day."9(G.C. Exh. 8.)While Daly acknowledged that the Company did notin practice require authorization in advance of posting,he asserted without corroboration that Respondent po-liced the bulletin boards to the extent that it removedanything "controversial." As stated by Daly:If there were something there of a political nature,something which would-might offend a largegroup of people, something upon which peoplewould have strong opinions, one way or the other,we would take that down. Something immoral, por-nographic ...crude jokes, ethnic jokes ...whichwould be controversial, we would remove from thebulletin boards.The examples cited by Daly as representative of polic-ing efforts do not appear to involve requests by Bass'employees and therefore have no bearing on the issuesherein. Thus, Daly noted that during the recent Mainepresidential primary campaign, representatives for Ken-nedy visited the plant and requested but were deniedpermission to post campaign posters. According to Daly,Respondent also rejected requests by other politicians topost material in the plant. Assuming arguendo that Re-spondent denied access to politicians or other individualswho are not employed by Bass as testified by Daly, suchoccurrences without more falls far short of establishingthat Respondent maintained any cognizable policy at anytime material herein regarding the policing of its bulletinboards vis-a-vis posting by Bass' employees.°0In view of9 Gerritt and Berube largely corroborated each other. I found bothGerritt and Berube to be responsive, consistent, plausible, and forthrightas witnesses. As such and on the basis of observing their overall demea-nor, I credit Gerritt and Berube in all critical respects.10 According to Daly most of the material posted does not come to hisattention. For example Daly denied seeing or knowing about the materialposted by Berube although she testified that her anti-nuclear pamphletwas posted in excess of 6 months with the knowledge of management of-ficials including the Superintendent in her department. I am hardly per-suaded that Daly's testimony inspires confidence as confirmation of Re-spondent's professed policing policy. Moreover, I found Daly otherwiseto be an unreliable witness. His testimony was largely uncorroborated incritical areas, conclusionary, inconsistent, and lacked candor. For exam-ple, Daly first testified that Morgan's letter was distributed to all employ-ees at the end of the shift to avoid litter but later retreated and concededContinued142 G. H. BASS & CO.the foregoing and on the total state of this record, I findthat Respondent has not had at any time material hereinan established policy restricting the posting of materialby its employees.Having determined that Respondent was without anyestablished restrictive policy, I further find in the cir-cumstances of this case that its asserted reason for deny-ing Gerritt permission to post his letter on the basis thatit would tend to generate controversy is pretextual. Inthis regard it is noted that Daly turned down Gerritt'srequest although he did not read the letter or ask toperuse its contents. Further, Daly was undoubtedlyaware of Morgan's antiunion letter the previous daywhich while not naming Gcrritt, clearly called attentionto his overt efforts to obtain sufficient employee signa-tures for an NLRB election. In these circumstances Ifind it fair and reasonable to conclude that Daly electednot to see Gerritt's letter because he was told by Gerritt,the union organizer, that it was a response to Morgan'sletter and he, Daly, could surmise that its contents fa-vored the Union.Insofar as Daly treated Gerritt's response as "contro-versial" because it discussed Bass' price cutting, it isnoted that Gerritt's prounion message of nearly 400words stated only "a Price cut is Not our Fair Share."With regard to Gerritt's challenge to Morgan, the letterclearly invited Morgan to a debate over the relativemerits of a union at Bass in response to the latter's an-tiunion message. Under all of the foregoing circum-stances, noting particularly the animus expressed in Mor-gan's antiunion letter, I find it likely that Daly's objec-tions to Gerritt's letter manifested a distaste for itsprounion content and that he seized upon the term "con-troversial" as a euphemism. On the other hand I do notdiscern anything "offensive, defamatory or opprobrious"about the disputed letter which might otherwise lose forits author the protection of the Act. See Timpte, Inc., 233NLRB 1218 (1977); Ben Pekin Corporation, 181 NLRB1025 (1970), enfd. 452 F.2d 205 (2d Cir. 1971), ContainerCorporation of America, supra. In short, Gerritt's proun-ion letter constitutes permissible campaign rhetoric.Under all the circumstances, noting particularly thatRespondent at all times material herein has permitted itsemployees essentially on untrammeled use of its bulletinboards for posting, inter alia, personal, social, and reli-gious notices, I find that Respondent's denial of access toGerritt violated Section 8(a)(1) of the Act. See SpecialMachine and Engineering, Inc., 247 NLRB 884 (1980);Group One Broadcasting Co., West, 222 NLRB 993(1976); Nugent Service, Inc., 207 NLRB 158 (1973);Tempco Manufacturing Company, Inc., 177 NLRB 336(1969); Challenge Cooke Brothers of Ohio, Inc., 153 NLRB92 (1965); Container Corporation of America, supra. Fur-ther, Respondent by issuing a reprimand and warning toGerritt because he posted prounion material which itdeemed "controversial," Respondent thereby violatedthat he did not know when this letter was distributed. Berube on theother hand credibly testified without contravention that she received acopy of Morgan's letter at 9:30 a.m. at her work station. On the basis ofmy observation of Daly's demeanor and for the reasons set forth above, Ireject Daly's testimony in all material respects where not otherwise sup-ported by probative evidence.Section 8(a)(3) of the Act. See Tempco Mfg. Co., Inc.,supra at 347-348.2. The no-distribution rule allegationsThe rule in dispute prohibits the following activity:Distribution of literature, pamphlets or printed orgraphic material of any description by any employ-ee in work areas at any time.It is undisputed that on March 24 Gerritt distributedfrom 300 to 400 copies of his prounion letter which hehad previously posted. Gerritt distributed this material atlunchtime between 11:30 and noon to employees in thecafeteria and at their work stations. It is also undisputedthat Gerritt distributed a separate campaign flyer onMarch 31, in the same manner as the earlier distribution,to wit, at the lunch break to employees in the cafeteriaand at their work stations. Respondent treated these ac-tivities as violations of its rule against distributing litera-ture in work areas and administered an oral warning onMarch 25 for the earlier distribution and on April 2 itissued a written reprimand with a concomitant warningfor the March 31 distribution.The General Counsel contends that the disputed rule isoverly broad on its face and that Respondent, by limitingthe distribution of Gerritt's literature to certain areasduring the lunch break, thereby violated Section 8(a)(1)of the Act. Further, the General Counsel contends thatRespondent was motivated by antiunion considerations inissuing a reprimand and warning to Gerritt on April 2thereby violating Section 8(a)(3) of the Act.The disputed rule appears in the new employee hand-book which Respondent issued in January 1980. Accord-ing to Respondent, the rule was adopted to correct thewidespread distribution of material that had been goingon in the work areas prior thereto which "hindered theemployer's production process" particularly those em-ployees paid on a piece-rate basis.The Board in Stoddard-Quirk Manufacturing, Co., 138NLRB 615, 621 (1962), drew sharp distinctions betweenoral solicitation and the distribution of literature in an in-dustrial setting and summarized in relevant part as fol-lows:[W]e believe that to effectuate organizational rightsthrough the medium of oral solicitation, the right ofemployees to solicit on plant premises must be af-forded subject only to the restriction that it be onnonworking time. However, because distribution of lit-erature is a different technique and poses differentproblems ...we believe organizational rights in thatregard require only that employees have access to non-working areas of the plant premises. [Emphasis sup-plied.]Counsel for the General Counsel and Respondent eachciting Stoddard-Quirk are in accord insofar as Gerrittunder the Act is at liberty to distribute material (absentspecial or unusual circumstances) in nonworking areas,during nonworking time. The dispute turns on whethercertain work areas during the lunch break in the circum-143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances of this case should be treated as nonworkingareas for the purposes of distributing literature. Therecord clearly supports an affirmative finding.The record discloses that for approximately 1,000 em-ployees employed at Bass' Wilton complex, Respondentprovides three cafeterias with a collective capacity toserve no more than 275 employees during lunchtime. Re-spondent concedes that the facilities are inadequate andas such has permitted many of its employees to havelunch at their stations.As testified by Daly:[M]ost of the workers ...have a little box or con-tainer of some sort that they put under their ma-chines, that they use for trash or wrappings andpaper bags or what have you from the lunch re-mains. They also have a little area where they keepcoffee, thermos bottles, and what have you.Further, the record discloses that a buzzer sounds bothat the beginning and the end of the lunch break. Thelunch period is between 11:30 and noon at which time allmachines are required to be shut down, work stops, andemployees punch out, and go off the clock. In these cir-cumstances it is patently clear and I find that such areasat lunchtime are in essence lunchrooms or nonworkingareas where absent special or unusual circumstances em-ployees are afforded the protection of the Act to distrib-ute literature. See, e.g., Oak Apparel, Inc., 218 NLRB 701(1975); Rockingham Sleepwear, Inc., 188 NLRB 698, 701(1971). See also Transcon Lines, 235 NLRB 1163, 1165(1978), enfd. 599 F.2d 719 (5th Cir. 1979).Respondent expressed certain apprehensions regardinga potential negative impact on production, particularlyemployees working on piece rates which assertedly flowsfrom the distribution of literature. The record, however,demonstrates that such fears in the circumstances of thiscase are not warranted. First it is noted that Daly whoseexperience at Bass' Wilton complex commenced in July1979 admitted that from that time until the disputed rulewas promulgated by him in January 1980, "[h]e had notactually observe[d] people distributing literature." Insofaras lunch litter and trash may be attributed to piece rateemployees, Daly stated, "to my knowledge, no prob-lem." Daly noted that these employees are responsibleand many of them maintain trash recepticles under theirmachines.I give no credence to Daly's unsupported assertionthat there is a significant distinction between lunch litterand trash on one hand and literature distributed to em-ployees in the plant on the other insofar as potentiallitter problems or as impacting on production. In thisregard it is noted, inter alia, that newspapers are sold atthe plant and employees are permitted to have newspa-pers, magazines, and other reading material at their workstations. Daly also testified that at the end of the shift onMarch 31 he discovered on the floor under machines atotal of approximately six campaign flyers which hadbeen distributed on March 24 and 31. Such unsupportedtestimony is hardly persuasive insofar as establishing byprobative evidence that Gerritt's distribution in theseareas at lunchtime created a litter problem or impactedon production. First, there was no showing that the par-ticular flyers which were discovered by Daly were givento employees in or around their work stations. More-over, given the fact that between 600 and 800 flyerswere distributed on the two occasions in question andthat Daly only testified about a handful tends to belie thecontention that distributing in these areas poses a litterproblem.In sum, I reject Respondent's contention that distribut-ing literature in the disputed areas at lunchtime poses alitter problem or impacts on production. As no special orunusual circumstances exist I find that Respondent, bydenying Gerritt access to these "nonworking" areas andby issuing oral and written warnings in connection there-with, violated Section 8(a)(l) of the Act as alleged. "See Oak Apparel, Inc., supra: Rockingham Sleepwear,supra.For reasons stated previously I have found that Re-spondent's warning to Gerritt for "posting" was violativeof Section 8(a)(3) and (1) of the Act. The General Coun-sel contends, the record supports, and I find that Re-spondent's warnings to Gerritt for "distributing material"were also predicated on antiunion considerations and Re-spondent thereby additionally violated Section 8(a)(3)and (1) of the Act.The record discloses that Gerritt was the initiator ofthe union movement at Bass' Wilton complex and itsmost active organizer and that Respondent at all timesmaterial had knowledge thereof. In response thereto Re-spondent in a strongly worded antiunion message viewedthe Union as "bad" and "disrupt[ive]" for Bass and in-structed its employee to tell the union solicitors (Gerritt)"to go elsewhere to conduct their crusades." (G.C. Exh.6.) Respondent's antiunion animus so revealed, it ishardly surprising that Respondent would elect to first en-force its rules against Gerritt with regard to his prounionmessage. Significantly, Respondent had never invokeddiscipline for violations of its posting or distribution rulesuntil it administered the disputed warnings to Gerritt, al-though posting and the distribution of material was a fre-quent occurrence. With regard to posting it is noted astestified by Daly that employees did so "almost indis-criminately" and without advance authorization as re-quired by Respondent's rules. Insofar as the distributionof materials creating litter and production problems, forreasons stated previously such is not supported by credi-ble evidence, and its reliance thereon as the basis for is-suing warnings to Gerritt is pretextual. Thus, Berube cre-dibly testified that solicitation and the distribution of ma-terial are almost weekly occurrences with one such dis-tribution involving Morgan's antiunion letter which washanded to her at her work station at 9:30 a.m. 12II While Respondent has unlawfully applied its rule, I find in disagree-ment with the General Counsel that the disputed rule on its face is notoverly broad but comports with the guidelines enunciated in Stoddard-Quirk, supra, and shall dismiss this allegation. See also Genesee MerrhantsBank & Trust Co., 206 NLRB 274 (1973).a2 Respondent's reliance on N.L.R.B. v. United Steelworkers of Amer-ica, CIO [Nutone, Inc.], 357 U.S. 357 (1958), and Lutheran Hospital ofMilwaukee, 224 NLRB 176, 181 (1976), for the proposition that where, asin the instant case, the Employer has not been charged with coercive an-Continued144 G. H. BASS & CO.For reasons set forth above and on the entire state ofthis record, I find that the General Counsel has estab-lished the elements for a prima facie case sufficient towarrant an inference that Gerritt's union activity was amotivating factor in Respondent's decision to invoke dis-cipline against Gerritt. See Wright Line, a Division ofWright Line, Inc., 251 NLRB 1083 (1980). I further findas required under Wright Line that Respondent has failedto demonstrate affirmatively on the basis of credited evi-dence that it would have disciplined Gerritt absent hisunion or protected activity. Accordingly, I find that Re-spondent has additionally violated Section 8(a)(3) as al-leged.CONCLUSIONS OF LAW1. The Respondent, G. H. Bass & Co., is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Bass Shoe Workers Association is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By discriminatorily denying Greg Gerritt, its em-ployee, access to its bulletin boards and by removingprounion material which was posted on the bulletinboards by Gerritt, Respondent violated Section 8(a)(l) ofthe Act.4. By refusing to allow its employees to distribute lit-erature at lunchtime in areas where employees consist-ently have their lunch other than cafeterias, Respondenthas unlawfully overextended its no-distribution rule toencompass nonworking time in nonworking areas there-by violating Section 8(a)(l) of the Act.5. Respondent issued reprimands and warnings toGreg Gerritt for posting material on the bulletin boardsand distributing literature on the basis of antiunion con-siderations thereby violating Section 8(a)(3) and (I) ofthe Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7. Other than as set forth above Respondent has notviolated the Act as alleged.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Thus, it having been found that Respondent unlawful-ly issued reprimands and warnings to Greg Gerritt forposting material on the bulletin boards and distributingliterature and that Respondent thereby violated Section8(a)(1) and (3) of the Act, I shall recommend that saidreprimands and warnings be rescinded and expungedfrom Gerritt's personnel file and other records.tiunion distribution in work areas, the Employer has an absolute privilegeto distribute in said work areas is misplaced. It is not the employer's rightto distribute that is questioned but rather that by doing so it tends to castdoubt on his expressed concern over litter and production problems. Inany event the cases relied on by Respondent are factually distinguishable.For example in Nutone there was no showing that either the employeesor the Union requested the employer, who was himself engaging in an-tiunion solicitation, the use of the facilities for prounion solicitation.N.L.R.B. v. United Steelworkers of America (Vutone, Inc.). supra at 363.As the record does not reflect any previous history ofunfair labor practice findings engaged in by Respondent,I shall recommend the narrow "in any like or relatedmanner," injunctive language. See Hickmott Foods, Inc.,242 NLRB 1357 (1979).On the basis of the above findings of fact, conclusionsof law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER '3The Respondent, G. H. Bass & Co., Wilton, Maine, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Unlawfully denying employees access to its bulletinboards to post prounion or related material and remov-ing such material from its bulletin boards.(b) Unlawfully overextending its no-distribution rulesto encompass nonworking time in work areas whichbecome nonworking areas at lunchtime.(c) Unlawfully issuing reprimands or warnings becauseemployees posted or distributed prounion material or be-cause they otherwise engaged in protected union activi-ty.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Rescind and expunge all reprimands and warningsfor the posting of prounion or related material on its bul-letin boards and distributing such material during lunch-time from Greg Gerritt's personnel file and other re-cords.(b) Post at its Wilton, Maine, plant copies of the at-tached notice marked "Appendix."'4Copies of thenotice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that the notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region , in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed only insofar as it alleges unfair labor practices notfound herein.'a In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the Nation-al Labor Relations Board found that we have violatedthe National Labor Relations Act, as amended, and hasordered us to post this notice.WE WILL NOT unlawfully deny our employeesaccess to our bulletin boards to post prounion or re-lated material and WE WILL. NOT remove such mate-rial from our bulletin boards.WE WILL NOT overextend our no-distributionrule to encompass areas which have become non-working areas during lunchtime.WE WII.L NOT issue reprimands or warnings toour employees because they have posted on ourbulletin boards prounion or related material or theyhave distributed such material during lunchtime orthey have otherwise engaged in protected union ac-tivity.WE WIL.l. NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL rescind and expunge all reprimands andwarnings for the posting of prounion or related ma-terial on our bulletin boards and distributing suchmaterial during lunchtime from Greg Gerritt's per-sonnel file and other records.G. H. BASS & Co.146